Citation Nr: 0813366	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  07-09 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
November 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

The issue of entitlement to service connection for a back 
disorder is addressed in the Remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  A May 1972 rating decision denied service connection for 
a back disorder.

2.  The additional evidence received since the time of the 
final May 1972 rating decision includes a November 1971 
service medical record not previously associated with the 
claims file or considered in conjunction with the May 1972 
rating decision.  


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a), (c) (1) (i) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for a back disorder, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claim, a letter dated in May 2006 satisfied 
the duty to notify provisions; this letter notified the 
veteran of the bases on which his claim had previously been 
denied, and what specific evidence he must submit in order to 
reopen his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication); Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
VA is not required to obtain an examination for a claim to 
reopen a finally decided decision, the veteran was accorded a 
fee-based examination in June 2006.  38 C.F.R. § 3.159(c) 
(4).  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  Compare 38 
C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2007).  
This amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim of 
entitlement to service connection for a back disorder was 
filed in October 2005.  Therefore, the current, amended 
regulation applies.  

The RO denied service connection for a back disorder in May 
1972, and notified the veteran of the decision that same 
month.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  
The matters under consideration in this case at that time 
were whether the veteran had injured his back during military 
service, and whether any current disorder was related to his 
military service.  In order for the veteran's claim to be 
reopened, evidence must have been presented or secured since 
the May 1972 rating decision which is relevant to, and 
probative of, these matters.

The evidence of record at the time of the May 1972 rating 
decision relevant to the veteran's claim for service 
connection included the veteran's service medical records; a 
private November 1971 medical evaluation; the veteran's 
February 1972 VA Report of Accidental Injury; the March 1972 
VA examination report; an April 1972 VA request for 
information calling for medical records concerning the 
claimed 1971 inservice back injury, to include treatment 
records for the veteran's claimed inpatient admission at the 
basic training base hospital; and an April 1972 VA internal 
memorandum noting that no line of duty determination was 
completed with respect to the veteran's claimed 1971 back 
injury.  The additional evidence added to the record since 
the May 1972 rating decision includes a November 1971 
Individual Sick Slip placing the veteran on light duty until 
his service discharge; a June 2006 VA fee-based examination 
report, an VA outpatient treatment records from July 2006 to 
August 2006.  

The RO denied the veteran's claim for entitlement to service 
connection for a back disorder in May 1972.  At that time, 
there was no evidence that the veteran had injured his back 
during military service, or that a current back disorder was 
related to his military service.  The veteran submitted a 
November 1971 Individual Sick Slip showing that he would be 
on limited duty for the remainder of his active service 
(approximately one week).  While this document does not state 
that the veteran was placed on limited duty for a back 
injury, it is a service medical record that was not 
previously associated with the veteran's other service 
medical records or anywhere else in the claims file at the 
time of the May 1972 rating decision.  

Subsection (c) of 38 C.F.R. § 3.156 states that at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claim, VA will reconsider the claim.  38 C.F.R. 
§ 3.156(c).  These service department records may include 
those related to a claimed inservice event, injury, or 
disease.  38 C.F.R. § 3.156(c) (1) (i).

The evidence submitted since the final May 1972 rating 
decision was not previously considered by VA.  Among that 
evidence is a service medical record not previously 
associated with the claims file, relating to a claimed 
inservice event.  See id.  On that basis, the issue of 
entitlement to service connection for a back disorder is 
reopened.


ORDER

New and material evidence with respect to the appeal to 
reopen the issue of entitlement to service connection for a 
back disorder has been submitted, and to that extent only, 
the appeal is granted.


REMAND

In view of the Board's decision above, the veteran's claim 
for service connection for a back disorder must be 
adjudicated on a de novo basis without regard to the finality 
of the May 1972 rating decision.

Accordingly, the case is remanded for the following action:

The RO must adjudicate the issue of 
entitlement to service connection for a 
back disorder on a de novo basis without 
regard to the finality of the May 1972 
rating decision.  If this issue on 
appeal remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative, 
with appropriate laws and regulations as 
to the issue of entitlement to service 
connection on the merits.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


